                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JONETTE ARMS,

               Plaintiff,

v.                                                    Case No. 18-CV-1835

MILWAUKEE COUNTY
(Department on Aging),

               Defendant.



  NOTICE OF MOTION AND CIVIL L. R. 7(h) EXPEDITED NON-DISPOSITIVE
 MOTION TO COMPEL COMPLETE RESPONSE TO PLAINTIFF’S REQUEST FOR
                PRODUCTION OF DOCUMENTS NO. 40


TO:    Milwaukee County
       Attorneys Ron Stadler and Jonathan Sacks
       Jackson Lewis PC
       330 E. Kilbourn Ave., Suite 560
       Milwaukee, WI 53202-3144

       PLEASE TAKE NOTICE that the plaintiff, by her attorney, Brenda Lewison, hereby

MOVES the court for an order compelling Defendant to provide access to personnel files.

       I certify that I have attempted to resolve this issue short of filing this motion. Via

telephone on or about July 31, via letter dated July 31, via telephone on August 10, and via email

on August 13, counsel for the Plaintiff attempted to convince counsel for the Defendant that the

County’s response was deficient in that it was incomplete or, in the alternative, stipulate that

there was nothing in the requested files that could be used by the Plaintiff to impeach Defendant

witnesses and nothing in those files that could be used by the Defendant to impeach Plaintiff’s

witnesses; the Defendant’s response had only provided the personnel file for the person the


                                                 1

         Case 2:18-cv-01835-WED Filed 08/21/20 Page 1 of 4 Document 30
County maintains is the appropriate comparator for Ms. Arms: Holly Davis. Even though

Plaintiff reduced the number of individuals for whom she wanted personnel files, the Defendant

refused to provide any more personnel files.

       The requested personnel files are the County’s files regarding potential witnesses,

comparators, or individuals about whom Arms may be able to develop similar acts evidence.

Comparator evidence is not as limited as the County would like it to be. In Shelley v. Geren,

Case No. 10-35014 (9th Cir. 1/12/2012), is a failure-to-hire/promote age discrimination case. It

shows that, contrary to the County’s position, the comparator data is not limited to simply the

person who did not get the job (here, Arms) and the person who did get the job (here, Davis).

Also see Bobo v. United Parcel Service, Case No. 09-6348 (6th Cir. 1/9/2012), where the court

concluded that comparator evidence should not be strictly limited to employees with an exact

correlation between the plaintiff and others similarly situated; indeed, the court of appeals

reversed summary judgment because the circuit court had denied plaintiff’s motion to compel

evidence related to similarly situated employees based on an overly restrictive interpretation of

caselaw regarding which employees were similarly situated. Finally, Coleman v. Donahoe, 667

F.3d 835 (7th Cir. 1/6/2012), is a race and retaliation case which examines who are “similarly

situated” employees. The Seventh Circuit emphasized that it was reiterating that the “similarly-

situated inquiry is flexible, common-sense, and factual.” Id. at 841. The analysis asks

“‘essentially, are there enough common features between the individuals to allow a meaningful

comparison?’” Id. (citations omitted.)

       Raisa Koltun was one of the persons who participated in the decision not to appoint Ms.

Arms without competition, and one of the people who participated in the decision-making that

led to Ms. Arms’s constructive discharge. Thomas Condella, Lisamarie Arnold, Jonathan



                                                 2

         Case 2:18-cv-01835-WED Filed 08/21/20 Page 2 of 4 Document 30
Janowski, Randal Kohl, Carmen Pangilinan, Mary Proctor Brown, Patricia Batemon, Bashir

Easter, Beth Monrial Zatarski, and Vonda Nyang all reported to Ms. Arms; some of them will be

witnesses called by Ms. Arms, and some of them may be called to defend against what Ms.

Arms’s witnesses have to say. Geri Lyday, Hector Colon, Maria Ledger, Jim Sullivan and

Stephanie Sue Stein all were Department Directors and thus are similarly situated to Ms. Arms.

       In discrimination actions, employee personnel files maintained by defendant employers

are clearly discoverable. See Ollie, et al., v. Highland School District Number 203, 50 Wn. App.

639, 749 P.2d 757 (Ct. App. 1988) (trial verdict reversed for abuse of discretion where court

denied employee-plaintiff’s motion to compel production of personnel records); Mortgage

Recruiters, Inc. v. 1st Metro. Mortg. Co., 2003 U.S. Dist. LEXIS 10145 (N.D. Ill.) (defendant

was ordered to ship personnel records from Macon, Ga., to Chicago; sanctions imposed for

defendant’s failure to comply with court’s order). Also see Jones v. Hamilton County Sheriff's

Dep't, 2003 U.S. Dist. LEXIS 10100 (D. Ind. 2003) (collecting cases; companies and employees

have no inviolate right to privacy). Indeed, even the U.S. Supreme Court has acknowledged that

employees are entitled to “broad access to an employer’s records.” Wards Cove Packing Co. v.

Antonio, 490 U.S. 642, 657 (1989).

       One wonders what the Defendant is trying to hide, as its refusal to provide personnel files

makes no sense. County personnel files are available through Wisconsin’s Open Records Law.

See https://www.doj.state.wi.us/sites/default/files/office-open-government/Resources/PRL-

GUIDE.pdf, at pp. 44-45.

       The Court should not endorse such obstructionism by allowing it to continue. Plaintiff

asks that the Court order the County to fully respond to the request for production of documents.




                                                3

         Case 2:18-cv-01835-WED Filed 08/21/20 Page 3 of 4 Document 30
Dated August 20, 2020

s/ Brenda Lewison

Attorney Brenda Lewison
SBN: 1025079

Law Office of Arthur Heitzer
633 W. Wisconsin Ave., Suite 1410
Milwaukee, WI 53203-1918
(414) 273-1040 x 14
(414) 273-4859 FAX
lewisonlaw@yahoo.com




                                      4

        Case 2:18-cv-01835-WED Filed 08/21/20 Page 4 of 4 Document 30
